ATLANTIC AMERICAN CORPORATION REPORTS FOURTH QUARTER AND YEAR END RESULTS FOR 2014; DECLARES ANNUAL DIVIDEND ● Operating income of $2.6 million in 2014 up from $2.5 million in 2013 ● Earned premiums up 5.4% in 2014 as compared to 2013 ● Declares annual $0.02 per share dividend payable on April 24, 2015 ATLANTA, Georgia, March 27, 2015 - Atlantic American Corporation (Nasdaq- AAME) today reported its results for the fourth quarter and year ended December 31, 2014.For the fourth quarter ended December 31, 2014, the Company reported net income of $1.3 million, or $0.06 per diluted share, down from $1.5 million, or $0.06 per diluted share, in the fourth quarter of 2013.The decrease was attributable to a decline in realized investment gains of $0.2 million.Premiums for the fourth quarter of 2014 increased 1.1% to $38.3 million compared to $37.9 million for the fourth quarter of 2013, as premiums in the property and casualty operations increased by $1.1 million, or 8.7%. Net income for the year ended December 31, 2014 was $4.4 million, or $0.19 per diluted share, as compared to net income of $11.0 million, or $0.48 per diluted share, for the year ended December 31, 2013.The decrease was primarily attributable to the decline in realized investment gains of $7.2 million.Total premiums during 2014 increased 5.4% to $153.5 million from $145.6 million in 2013, as premiums in the property and casualty and life and health operations increased 14.8% and 1.1%, respectively, in 2014 as compared to 2013. Commenting on the results, Hilton H. Howell, Jr., chairman, president and chief executive officer, stated, “We have completed another successful year while continuing to invest in various initiatives.With respect to our core life and health operations, we have integrated the acquisition which we completed last year and now have Bankers Fidelity Assurance Company’s products being sold in several states.Our worksite products are now also approved in a number of states and our marketing initiatives are in full swing.And our property and casualty operation had a fine year after winning a significant state contract last year.In recognition of the continuing success, our Board of Directors recently approved our 4th annual dividend of $0.02 per share to shareholders of record on April 13, 2015 and payable on April 24, 2015.” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal insurance subsidiaries are American Southern Insurance Company, American Safety Insurance Company, Bankers Fidelity Life Insurance Company and Bankers Fidelity Assurance Company. Note regarding forward-looking statements:This news release contains forward-looking statements subject to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements may relate to, among other things, our future strategies, operating or financial performance.Forward looking statements are based on management’s assumptions regarding, among other things, general economic and industry-specific business conditions, as well as the execution of our business strategy.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks, including those detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Selected Financial Data Three months ended Year ended December 31, December 31, (Unaudited; In thousands, except per share data) Insurance premiums Life and health Property and casualty Investment income Realized investment gains, net Other income 20 49 Total revenue Insurance benefits and losses incurred Life and health Property and casualty Commissions and underwriting expenses Interest expense Other expense Total benefits and expenses Income before income taxes Income tax expense (benefit) 56 Net income Basic earnings per common share Diluted earnings per common share Reconciliation of Net Income to non-GAAP Measurement Net income Income tax expense (benefit) 56 Realized investment and other gains, net Operating income December 31, December 31, Selected Balance Sheet Data Total cash and investments Insurance subsidiaries Parent and other Total assets Insurance reserves and policyholder funds Debt Total shareholders' equity Book value per common share Statutory capital and surplus Life and health Property and casualty
